                     Case 3:20-cv-01869-VC Document 95 Filed 06/21/21 Page 1 of 2



              1   KEKER, VAN NEST & PETERS LLP
                  ROBERT A. VAN NEST - # 84065
              2   rvannest@keker.com
                  ERIC H. MACMICHAEL - # 231697
              3   emacmichael@keker.com
                  JO W. GOLUB - # 246224
              4   jgolub@keker.com
                  SARAH SALOMON - # 308770
              5   ssalomon@keker.com
                  CHRISTOPHER S. SUN - # 308945
              6   csun@keker.com
                  DEEVA SHAH - # 319937
              7   dshah@keker.com
                  633 Battery Street
              8   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              9   Facsimile:     415 397 7188

             10   Attorneys for Defendant
                  FRESHWORKS INC.
             11

             12
                                              UNITED STATES DISTRICT COURT
             13
                                             NORTHERN DISTRICT OF CALIFORNIA
             14
                                                 SAN FRANCISCO DIVISION
             15
                  ZOHO CORPORATION PVT. LTD,                     Case No. 3:20-cv-01869-VC
             16
                                Plaintiff,                       NOTICE OF WITHDRAWAL OF
             17                                                  COUNSEL JO W. GOLUB
                        v.
             18                                                  Judge:     Hon. Vince Chhabria
                  FRESHWORKS INC.,
             19                                                  Date Filed: March 17, 2020
                                Defendant.
             20                                                  Trial Date: None Set

             21

             22

             23

             24

             25

             26

             27

             28


                                         NOTICE OF WITHDRAWAL OF COUNSEL JO W. GOLUB
                                                     Case No. 3:20-cv-01869-VC
1695735.v1
                    Case 3:20-cv-01869-VC Document 95 Filed 06/21/21 Page 2 of 2



              1          PLEASE TAKE NOTICE that the undersigned is no longer associated with the law firm

              2   of Keker, Van Nest & Peters LLP as of June 18, 2021, and hereby withdraws her appearance as

              3   counsel for Defendant FRESHWORKS, INC.

              4          Robert A. Van Nest, Eric H. MacMichael, Warren Braunig, Sarah Salomon, Christopher

              5   S. Sun, Deeva Shah will remain as counsel for Defendant FRESHWORKS, INC.

              6

              7   Dated: June 21, 2021                                KEKER, VAN NEST & PETERS LLP
              8

              9                                                 By:   /s/ Jo W. Golub
                                                                      ROBERT A. VAN NEST
             10                                                       ERIC H. MACMICHAEL
                                                                      JO W. GOLUB
             11                                                       SARAH SALOMON
                                                                      CHRISTOPHER S. SUN
             12                                                       DEEVA SHAH

             13                                                       Attorneys for Defendant
                                                                      FRESHWORKS INC.
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                  1
                                         NOTICE OF WITHDRAWAL OF COUNSEL JO W. GOLUB
                                                     Case No. 3:20-cv-01869-VC
1695735.v1
